DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest a system/method comprising 2an optical fiber having a distal fiber end and a proximal fiber end, 3an electromechanical transducer mechanically coupled to the optical fiber 4between the distal fiber end and the proximal fiber end and  5a voltage source in electrical communication with the electromechanical 6transducer, the voltage source configured to apply a plurality of voltages to the 7electromechanical transducer to vary an orientation of the distal fiber end of the optical fiber 8according to a spiral path, wherein the plurality of voltages includes a first voltage having a 9sinusoidal profile with an amplitude that increases or decreases as a function of time, and a 10second voltage that periodically ramps in magnitude in addition to the accompanying features of the independent claims.  The first and second voltages together form a buckling and whirling force that results in a change in overall length of the electromechanical transducer between the distal end of the transducer and the proximal end of the transducer.  By reducing the length of the transducer, the buckling of the optical fiber can be controlled in order to produce the desired whirling pattern of the distal end of the optical fiber. By controlling the inducing buckling of optical fiber when optical fiber already is displaced through a whirling motion of transducer, the direction of buckling may be predictable and relate to the whirling motion, such that an increase in the deflection of the distal end of the optical fiber is achieved.

Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  
Cited reference A is the Printed Publication of the current Application.  
Cited Reference B has been discussed above as close prior art.  
Cited Reference C discusses force transducers having optical fibers suspended within the transducer gap.
Cited references D and E are both related applications.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874